Citation Nr: 1761137	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  12-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine, to include whether the Veteran is entitled to a temporary total rating under 38 C.F.R. § 4.30 for convalescence.  

2.  Entitlement to a compensable rating for traumatic brain injury (TBI) prior to March 25, 2017, and in excess of 40 percent therefrom. 

3.  Entitlement to a rating in excess of 30 percent for adjustment disorder with anxious mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1993 to April 1993 and from January 2003 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013, January 2015, and July 2017 rating decisions of the VA Regional Office (RO) in Des Moines, Iowa.  

In August 2016, the Veteran testified at a videoconference hearing conducted before the undersigned veterans law judge (VLJ).  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  During the entire pendency of the appeal, the Veteran's degenerative joint disease of the thoracolumbar spine was manifested by forward flexion of no less than 0 to 70 degrees, combined range of motion of the thoracolumbar spine of no less than 150 degrees, and no abnormal gait, spinal contour, or ankylosis.  

2.  The Veteran underwent spinal fusion surgery on November 2, 2016 and required convalescence of no more than 12 weeks to February 1, 2017. 

3.  For the period prior to March 25, 2017, the Veteran's TBI residuals did not manifest in symptoms of impaired judgement, impaired social interaction, impaired orientation, impaired visual spatial orientation, impaired neurobehavioral effects, impaired memory, impaired communication, attention, concentration, executive functions, or subjective symptoms of more than mild severity.

4.  For the period from March 25, 2017, the Veteran's TBI residuals did not manifest in symptoms of impaired orientation, impaired neurobehavioral effects, impaired communication, attention, concentration, executive functions, subjective symptoms of more than mild severity, more than mild impairment of memory, visual spatial orientation, or social interaction, and no more than moderate impairment of judgment.  

5.  The Veteran's adjustment disorder is shown to be productive of a disability picture that equates to occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to April 3, 2009 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for a lower back disability for the period from November 2, 2016 to February 1, 2017, have been met. 38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.30 (2017).

3.  For the period prior to March 25, 2017, the criteria for a rating of 10 percent, but no more, for TBI residuals have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2017).

4.  For the period from March 25, 2017, the criteria for a rating in excess of 40 percent for TBI residuals have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2017).

5.  The criteria for a disability rating in excess of 30 percent for adjustment disorder have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, and in regards to those issues not being remanded, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, entitlement to a total disability rating based upon individual unemployability is already in effect in this case.

Degenerative Joint Disease of the Thoracolumbar Spine

Service connection for degenerative joint disease of the thoracolumbar spine was granted in January 2015 and was assigned a 10 percent evaluation effective August 31, 2010.  The Veteran seeks an increased rating during the entire period of the appeal.  

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242 (2015).  The General Rating Formula provides for a 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total during of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Post-service VA treatment records show that the Veteran first reported experiencing low back pain when he initially sought mental health treatment with VA in August 2010.  An August 2010 radiologic examination revealed mild spondylosis at L5-S1 and L4-L5 as well as diffuse mild degenerative facet changes.  Subsequent VA medical records show that the Veteran has continued to receive treatment for low back pain. 

The Veteran was afforded a VA examination in November 2010 with the purpose of evaluating the nature and etiology of his low back condition.  He reported that he began experiencing low back pain in service and that the pain would radiate occasionally down his left leg.  Other symptoms included stiffness, fatigue, spasms, and weakness, with symptoms at their worst after he would wake up in the morning.  Range of motion testing revealed the following: forward flexion of 0 to 60 degrees, and no limitations of extension, lateral flexion, or lateral rotation.  The examiner did note that the Veteran was audibly in pain during the range of motion testing but he was able to complete repetitive use testing, and actually increased the range of forward flexion to 70 degrees after repetitive use.  Upon conclusion of the examination, the examiner set forth a diagnosis of mild degenerative disc disease and facet arthropathy.  The examiner concluded by reporting that the Veteran stated he had experienced pain transitioning from a seated to a standing position and/or when he stooped over, but he acknowledged that he had no issues with his activities of daily living.  

The Veteran was afforded a new VA examination to evaluate the nature and etiology of his degenerative disease of the thoracolumbar spine in February 2013.  He reported experiencing dull chronic but nonradiating low back pain with flare-ups four to five times a week.  Range of motion testing revealed the following: forward flexion of 0 to 85 degrees, extension of 0 to 20 degrees, left and right lateral flexion of 0 to 20 degrees, and left and right lateral rotation of 0 to 20 degrees.  There was no loss of range of motion after repetitive use testing.  Further testing did not reveal any additional functional limitations, nor were there any sensory issues reported by the Veteran.  A February 2013 radiologic examination revealed early degenerative changes with no specific acute abnormalities.  It was the examiner's opinion that the Veteran's thoracolumbar spine condition resulted in no functional limitations.  

The Veteran was afforded yet another VA examination to evaluate the nature and etiology of his degenerative disease of the thoracolumbar spine in January 2015.  He again reported chronic low back pain with flare ups occurring during sitting and prolonged standing, although he acknowledged that he did not have any loss of function during flare-ups, only an increase in his pain.  Range of motion testing revealed the following: forward flexion of 0 to 70 degrees, extension of 0 to 25 degrees, and no limitations of lateral flexion or lateral rotation.  No additional loss of range of motion was noted after repetitive use testing, although the examiner did note localized tenderness and/or pain on palpation.  Further testing did not reveal any additional functional limitations, nor were there any sensory issues reported by the Veteran.  It was the examiner's opinion that the thoracolumbar spine condition resulted in minimal functional limitation as the Veteran would have difficulty bending down above 90 degrees, standing or sitting for prolonged periods of time, and heavy lifting.  

Private medical records from Mercy Medical center dated from July 2016 to November 2016 document the Veteran's spinal fusion surgery and subsequent recovery.  A July 2016 X-ray examination revealed Grade 1 L4-5 spondylolisthesis, mild leftward lumbar spinal curvature, segmentation anomaly lumbar spine with incomplete left L5 sacralization, and thoracolumbar and lumbar multilevel degenerative disc disease and early areas of degenerative spondylosis.  During the corresponding evaluation in July 2016 the Veteran reported experiencing chronic lumbar back pain that was sharp and stabbing that was exacerbated while lying flat and while standing.  A November 2016 hospital discharge report indicates that the Veteran underwent a bilateral L4-5 decompressive lumbar laminectomy with medial facetectomies.  A note from a Dr. D.B. dated in February 2017 reflects that the recovery time for the Veteran's back surgery is eight to 12 weeks.  

During the August 2016 hearing the Veteran stated that he collapsed from pain while out at the grocery store in July 2016 and was taken to Mercy Medical Center where he received the treatment documented above.  He attested to the fact that he was experiencing pain in his legs that he described as a constant "Charlie Horse" and that he stopped working in 2010 or 2011 because the pain in his back was too severe after standing for extended periods of time.  According to the Veteran he did not experience pain with sitting.  

The Veteran was most recently afforded a VA examination to evaluate the severity of his degenerative disease of the thoracolumbar spine in March 2017.  He reported that he had spinal fusion surgery in 2016 but that he still experienced sharp stabbing pain as well as weakness and left hand numbness and tingling.  According to the Veteran he had flare-ups a few times a week which resulted in additional pain.  Functional impairment came in the form of restricted sitting standing or walking before experiencing pain.  Range of motion testing revealed the following: forward flexion of 0 to 70 degrees, extension of 0 to 20 degrees, left and right lateral flexion of 0 to 20 degrees, and left and right lateral rotation of 0 to 20 degrees.  No additional loss of motion occurred during repetitive use testing, but the examiner did note evidence of localized tenderness or pain on palpation.  There was a slight loss of muscle strength noted, but sensory testing did not reveal any abnormalities.  The examiner also noted that the Veteran had a lower back scar measuring three centimeters by .1 centimeters that was not painful or unstable.  It was the examiner's opinion that the thoracolumbar spine condition resulted in the limited range of motion seen on the exam and prevented the Veteran from lifting anything heavy and sitting or standing for long periods of time.  

Upon consideration of the evidence of record, the Board finds that the Veteran's disability picture for degenerative disc disease of the thoracolumbar spine did not reflect symptomatology which met the criteria for the assignment of a disability rating in excess of 10 percent at any point during the pendency of the appeal.  Range of motion testing on all of the VA examinations warrant no more than the already assigned 10 percent rating, as the Veteran had forward flexion greater than 60 degrees and combined range of motion of thoracolumbar spine greater than 130 degrees on each examination.  Furthermore, the Veteran was not evaluated as having doctor-prescribed bedrest, abnormal gait, or ankylosis at any time during the pendency of the appeal.  The Board acknowledges the extensive history of the Veteran having experienced low back pain since service and his assertion that his low back pain resulted in him having to cease working in 2010 or 2011, but the presence of pain in and of itself does not suggest that he experienced functional loss commensurate with a rating in excess of 10 percent.  

The Board has reviewed the Veteran's lay testimony and the private treatment records he submitted in support of his claim, but this evidence does not tend to show that the symptoms of his degenerative disc disease warranted a rating in excess of 10 percent.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his degenerative disc disease of the thoracolumbar spine. 

As discussed, the Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of those assigned during the pendency of the appeal.  The 10 percent rating was granted with consideration of the functional loss stemming from the Veteran's symptoms of pain and weakness.  For the additional functional loss to warrant a higher rating, that loss must rise to the level of the more restricted forward flexion necessary for entitlement to the next degree of disability, which has not been shown.  Therefore, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 208. 

The evidence of record also does not show associated objective neurologic abnormalities associated with the Veteran's degenerative disc disease.  There is accordingly also no basis for separate evaluations for any such disorders.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Temporary Total Rating for Convalescence

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).  

Based upon the note from Dr. D.B., the period of convalescence necessary for the Veteran's recovery from his November 2016 spinal surgery was between eight and twelve weeks.  The most recent available VA treatment records date from December 2016 and show that the Veteran had been prescribed pain medication to help in his recovery.  It is unclear from the record, however, the extent to which the spinal surgery necessitated house confinement and how quickly the Veteran recovered from the surgery.  Therefore, according the Veteran the benefit of the doubt, the Board finds that he is entitled to a temporary total rating for convalescence following his spinal surgery dating from November 2, 2016, the date of his discharge to February 1, 2017, a full two months after the first day of the month following his discharge from the hospital.  38 C.F.R. § 4.30.  To give the Veteran the full three months potentially contemplated by 38 U.S.C. § 4.30 would extend the period of convalescence beyond the twelve week maximum cited by Dr. D.B. 

Residuals of TBI

The Veteran was granted service connection for residuals of a TBI incurred in service in a March 2013 rating decision and was assigned an initial noncompensable disability rating effective August 31, 2010.  Thereafter, in a July 2017 rating decision, the rating of the TBI residuals was increased to 40 percent, effective March 25, 2017.  The Veteran seeks an increased rating for his residuals of TBI during the entire period of the appeal.  

The ratings for the TBI residuals were assigned pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8045.  As set forth in Diagnostic Code 8045, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  The Veteran is already assigned a separate 50 percent rating for posttraumatic migraines as a diagnosable condition distinct from the TBI residuals; thus, any symptoms of the migraine condition will not be considered in the evaluation of the severity of the TBI residuals.  


VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  As the Veteran has been diagnosed with and service connected for a separately diagnosable adjustment disorder, any emotional/behavioral dysfunction attributable to the adjustment disorder will not be considered in the evaluation of the TBI residuals.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.



Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:
       
Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe"" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, regardless of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.11, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).


Moving on to the evidence of record, the Veteran first sought treatment with VA for residuals of an in-service TBI in August 2010.   He reported that he suffered a head injury in service in 2003, and had been experiencing intermittent symptoms of dizziness, loss of balance and coordination, mild nausea, hearing difficulty, noise and light sensitivity, concentration issues, fatigue, judgment problems, and memory issues ever since.  A full physical examination revealed no abnormalities, and a MRI of the brain also showed no abnormalities.  A cognitive evaluation similarly showed no impairment.  The examiner concluded by diagnosing a headache condition and adding chronic insomnia and memory disturbance to the Veteran's problem list.   However, subsequent VA treatment records do not show that the Veteran actually received treatment for memory issues, although he continued to complain of memory disturbances.  In a November 2012 consultation the diagnosis of a mild TBI was confirmed with the only listed symptoms being chronic headaches.  Subsequent treatment records do not show that the Veteran reported experiencing any residuals of his TBI other than his headache condition.  

The severity of the Veteran's TBI residuals was first evaluated in a November 2010 VA mental health examination, wherein he reported that he experienced several distinct "concussive events" while in service during which he did not lose consciousness but did feel dazed.  He stated that he had difficulty sleeping and experienced memory issues and an impared ability to concentrate.  After an in-person interview, a mental and cognitive examination, and a review of the claims file, the examiner found no evidence of any residuals of a TBI.  They further attributed the memory and concentration difficulties to the Veteran's poor sleep and stressors at the time.  

The Veteran was afforded a full TBI VA examination in February 2013.  He reported symptoms of mild memory loss and chronic headaches, as well as three or more unspecified subjective symptoms, although insomnia was noted elsewhere on the examination.  After the in-person interview and a thorough review of the record, it was the examiner's opinion that the TBI residuals had no functional impact on the Veteran's ability to work.  

The Veteran was afforded a new TBI VA examination in January 2015.  The Veteran himself reported that he was experiencing no new residuals of his TBI, and that his headache condition was the only residual of his TBI. Importantly, he denied experiencing any memory issues.  In conclusion the examiner opined that the TBI residuals had no functional impact on the Veteran's ability to work.  

During the August 2016 hearing, the Veteran once again acknowledged that the only residuals of his TBI that he experienced was his chronic headache condition, although he did report experiencing occasional dizziness.  

The Veteran was most recently afforded a VA examination to evaluate the severity of his TBI residuals in March 2017.  He reported experiencing symptoms of memory loss, light sensitivity, and once again, chronic headaches.  Upon examination he also endorsed a moderate impairment in his judgment skills, such that he felt that he had to consult with his family and friends to make any meaningful decisions.  He also endorsed mild visual spatial orientation impairment and reported that he sometimes would get lost and had trouble following directions.  Finally, the Veteran detailed his difficulty interacting with people and again described his chronic headache condition.  Upon completion of the examination, the examiner opined that the Veteran's memory difficulties, headaches, and easy agitation resulted in significant functional impairment.  The examiner also commented that it would be impossible to distinguish the symptoms attributable to the adjustment disorder from those symptoms better characterized as TBI residuals, although they acknowledged that the memory loss, insomnia, and difficulty interacting with people were not symptoms discussed in the corresponding VA mental health examination.  

For the period prior to March 25, 2017, the Board finds that the evidence warranted a disability evaluation of 10 percent but no more.  Although the Veteran reported experiencing memory loss and concentration difficulties during his initial TBI consultation in August 2010, the VA examiner ultimately concluded that it was more likely the memory and concentration issues were attributable to the Veteran's insomnia.  As will be discussed in further detail, no examiner has explicitly linked the Veteran's insomnia to his separately diagnosed adjustment disorder or migraine condition.  Therefore, in light of the Veteran's continued complaints of insomnia and the finding that his reported memory and concentration difficulties were attributable to his poor sleeping habits, the Board finds that the Veteran's level of impairment prior to March 24, 2017 was a 1 for subjective symptoms; a 0 for memory, attention, concentration, executive function; a 0 for judgment; a 0 for social interaction; a 0 for orientation; a 0 for motor activity; a 0 for visual spatial orientation; a 0 for neuro behavioral effects; a 0 for communication; and nothing for consciousness.  

As noted above, DC 8045 provides for rating TBI residuals based on three main areas of dysfunction that may result from TBI: cognitive, emotional/behavioral, and physical. The Veteran's highest facet level of "1" results in a 10 percent evaluation for his service-connected disability because, if no facet is evaluated as total, the Veteran's overall percentage evaluation is based on the level of the highest facet. In this case, a "1" is the highest facet, and a "1" corresponds to a 10 percent evaluation.  Furthermore, as there is no competent evidence that the Veteran's disability picture for his TBI residuals warranted a facet level greater than 1 for any facet during the period prior to March 25, 2017, the Board finds that a rating in excess of 10 percent during the period is not warranted.  

As for the period from March 25, 2017, the RO awarded the 40 percent increase on the grounds that the Veteran was evaluated as having moderate impairment in judgment, which corresponded to a facet level of 2 and therefore a 40 percent evaluation.  The record contains no additional evidence which demonstrates that the Veteran exhibits symptoms not attributable to his separately diagnosed adjustment disorder or his headache condition which warrant a facet level greater than 2, as would be necessary for a 70 percent disability evaluation.  Specifically, the Veteran reported mild memory loss, mild visual spatial orientation impairment, and mild difficulty interacting with people, all of which correspond at most to facet levels of 1.  The Veteran did not endorse experiencing any other TBI residuals.  Therefore, the Board finds that he is not entitled to a disability evaluation in excess of 40 percent for TBI residuals from March 25, 2017.  

In sum, the Board finds that an increase to 10 percent, but no more, for the period prior to March 25, 2017 is warranted, while a rating in excess of 40 percent from March 25, 2017 is not warranted.  This determination is based not only on the clinician's findings, but also on the Veteran's reported symptoms and his denial of other symptoms.  

Adjustment Disorder

The Veteran was awarded a 30 percent initial disability rating for an adjustment disorder in a March 2011 rating decision effective August 31, 2010.  That rating was assigned pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Specifically with regards to evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.

Furthermore, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In treating and evaluating mental disorders under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), mental health professionals assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores ranging from 57, when he first sought treatment for an adjustment disorder, to 75, when he discontinued mental health treatment in December 2013.  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  Scores higher than that are indicative symptoms that are no more than mild in severity.  

Post-service treatment records show that the Veteran first sought treatment for mental health issues with VA in August 2010.  He reported experiencing insomnia and anxiety.  After an in-person evaluation, he was given a provisional diagnosis of either PTSD or an adjustment disorder, and assigned a GAF score of 57.  During a later mental health consultation his diagnosis was restricted to just an adjustment disorder.  Subsequent VA medical records indicate that he continued to receive treatment for an adjustment disorder and improved his mood and affect, as reflected by increased GAF scores.  The Veteran's adjustment disorder was ultimately determined to have resolved in December 2013, and his mental health treatment with VA was ended at this point.  

The Veteran was first afforded a VA mental health examination in November 2010.  He reported experiencing memory loss, panic attacks, anxiety, and insomnia.  He denied suicidal or homicidal ideation as well as delusional thinking, hallucinations, or obsessional behavior.  After an in-person interview, the VA psychologist confirmed the diagnosis of adjustment disorder, and found that the Veteran's occupational functioning appeared to be only minimally impaired due to concentration problems and mild anxiety, and then only during periods of significant stress.  The psychologist further commented that the insomnia was likely attributable to pain and stress from work, while the memory and concentration issues were due to the lack of sleep.  The psychologist assigned a GAF score of 60. 

The Veteran was afforded a new VA mental health examination in January 2015.  Before evaluating the severity of the adjustment disorder, the examiner stated that no behavioral, emotional or cognitive symptoms were present as residuals from the in-service TBI.  The examiner noted that the Veteran had discontinued mental health treatment with VA in December 2013 after his treating psychologist determined that his adjustment disorder had resolved.  After an in-person interview and a review of the claims file, the examiner found that although the Veteran had a formally diagnosed adjustment disorder, the symptoms were not severe enough to have any impact on his occupational and social functioning.  

The Veteran was most recently afforded a VA mental health examination in March 2017.  He reported experiencing mild irritability, mild anxiety, and transient concentration problems.  He specifically denied experiencing any depression as well suicidal or homicidal ideation, delusional thinking, hallucinations, or obsessional behavior.  Before evaluating the severity of the adjustment disorder, the psychologist acknowledged that they could not distinguish whether the Veteran's reported concentration and socialization issues were attributable to the adjustment disorder or whether they were TBI residuals.  That being said, the examiner found that although the Veteran had a formally diagnosed adjustment disorder, the symptoms were not severe enough to have any impact on his occupational and social functioning.  

Upon consideration of the evidence of record, the Board finds that the disability picture for the Veteran's service-connected adjustment disorder does not warrant an initial disability evaluation in excess of 30 percent.  The Veteran stopped receiving mental health treatment with VA in December 2013 after the adjustment disorder was determined to have resolved, and there is no indication that the Veteran has resumed mental health treatment since then.  On his two most recent mental health examinations the psychologists opined that the symptoms of the adjustment disorder were not severe enough to have any impact on his occupational and social functioning.  Although the Veteran has consistently reported experiencing sleeping difficulties as well as mild anxiety and socialization issues, these symptoms are appropriately encompassed by the currently-assigned 30 percent rating.  

For the disability picture of the Veteran's adjustment disorder to warrant a 50 percent rating, the Veteran would have to exhibit more impactful symptoms such as circumstantial, circumlocutory, or stereotyped speech, panic attacks, memory and judgment impairment, and impaired abstract thinking, all of which is not reflected in the evidence of record.  Indeed, all three of the VA examiners specifically denied that there was any evidence of such symptoms.  The Board also notes that the Veteran's initial GAF score of 57, which reflected moderate symptoms, rose to a score of 60 by the time of his November 2010 VA examination, and continued to rise for the next three years until he stopped receiving mental health treatment entirely in December 2013.  Moreover, the Veteran has repeatedly denied any suicidal or homicidal ideation, which would support a 70 percent rating.  In summation, therefore, the Board finds that preponderance of the evidence is against assigning an initial disability rating in excess of 30 percent for the service-connected adjustment disorder, and this claim must be denied.  













ORDER

An initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is denied.  

A temporary total rating under 38 C.F.R. § 4.30 for treatment requiring convalescence is granted for the period from November 2, 2016 to February 1, 2017, subject to the laws and regulations governing monetary benefits.  

A rating of 10 percent, but no more, for TBI residuals is granted for the period prior to March 25, 2017, subject to the laws and regulations governing monetary benefits.  

A rating in excess of 40 percent for TBI residuals for the period beginning March 25, 2017 is denied.  

A disability rating in excess of 30 percent for an adjustment disorder is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


